DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7, 9, 11-14, 16-17, 19, 21-24, 26-27, 29-30, and 32 are amended. Claims 33-35 are added. Claims 1-35 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-18, 21-28, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Touch et al, "A neural network-based method for spectral distortion correction in photon counting x-ray CT" in view of Jin et al, US 2018/0192977.
	Regarding claim 1, Touch discloses a method for x-ray photon count data correction (abstract; …photon counting x-ray detector ... artificial neural network (ANN)-based spectral distortion correction …), the method comprising: 
(i.e., energy bin) from a photon counting detector, corresponding to an attenuated energy spectrum, which is related to characteristics of an x-ray tube used for imaging and an object being imaged (abstract; page 6136, lines 1-2 and page 6141, lines 2-4; …photon counting x-ray detector ... based on energy dependent x-ray attenuation ... artificial neural network (ANN)-based spectral distortion correction …; ... uses a polychromatic x-ray tube ... which produces an incoming beam that is attenuated …; ... number of photon counts ... fed into our ANN training as input and target …); and 
 	correcting, by the ANN, after training, the detected photon count in the energy window to produce a corrected photon count in the energy window (Figs. 1-2, page 6136, lines 8-9 and page 6141, lines 9-12; ...4 energy bins CT reconstruction ... adding counts to 4 bins …; The trained ANN was then applied to the distorted projections of the test phantom to obtain distortion corrected projections. Spectrally corrected images were then reconstructed from the corrected projections for both full spectrum and 4 energy bins …).
 	Touch discloses claim 1 as enumerated above, but Touch does not explicitly disclose based on a photon count in another energy window as claimed.
 	However, Jin discloses generate corrected high-energy photon count data and 
corrected low-energy photon count data based on the photon counts in the 
unresolved bin (para 0010).

corrected low-energy photon count data based on the photon counts in the unresolved bin as taught by Jin into the invention of Touch for the benefit of improving resolution, the ability to improve contrast-to-noise ratio by optimally weighting detected photons, the ability to better delineate materials in the X-ray beam, and so on (Jin: para 0005).
 	Regarding claim 2, the method of claim 1, Jin in the combination further disclose wherein the correcting of the detected photon count in the energy window comprises correcting the detected photon count in the energy window based on respective photon counts in a plurality of energy windows. (para 0010).
 	Regarding claim 3, the method of claim 1, Touch in the combination further disclose comprising reconstructing, by image reconstruction circuitry, an image based on the corrected photon count (Fig. 2; page 6141).
 	Regarding claim 4, the method of claim 1, Touch in the combination further disclose wherein the correcting of the detected photon count comprises correcting for at least one of pulse pileup or a charge sharing effect (page 6134, 3rd paragraph and pages 6136-6137, Section: 2.2. Detector distortion modeling).
 	Regarding claim 5, the method according to claim 1, Touch in the combination further disclose wherein at least one of the ANN, the photon counting detector or the x-ray tube is configured based on an x-ray imaging data formation model (Abstract, 2nd paragraph and pages 6136-6137, Section: 2.2. Detector distortion modeling).
Regarding claim 6, the method according to claim 1, Touch in the combination further disclose wherein the training comprises training the ANN based on simulated training data (Fig. 3, page 6138, Section: 2.3. Distortion correction based on ANNs, 2nd paragraph).
 	Regarding claim 7, the method according to claim 1, Touch in the combination further disclose wherein the attenuated energy spectrum is based on an incident energy spectrum, which corresponds to radiation energy, x-ray energy, gamma ray or infrared light (abstract; page 6136, lines 1-2).
 	Regarding claim 8, the method according to claim 1, Touch in the combination further disclose wherein the photon counting detector is paralyzable or nonparalyzable (abstract; ... photon counting x-ray detector..; NOTE: "paralyzable" or "nonparalyzable" is equivalent to the detector being able to be placed in an inactive state, i.e., paralyzable, or not, "nonparalyzable", since both alternatives are included in the claim, it is a logical certainty that the photon counting detector must fall into one or the other group).
 	Regarding claim 9, the method according to claim 1, Touch in the combination further disclose wherein the ANN is trained based on at most five epochs or using a back propagation technique (page 6138, Section: 2.3. Distortion correction based on ANNs, 2nd paragraph).
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 16, the method of claim 11, Touch in the combination further disclose wherein the trained ANN is configured to receive a plurality of detected photon counts, and each of the detected photon counts correspond to a respective energy spectrum (Figs. 1-3; page 6136 and page 6138, Section: 2.3. Distortion correction based on ANNs).
 	Regarding claim 17, the method of claim 16, Touch in the combination further disclose wherein the trained ANN is configured to correct the plurality of detected photon counts to produce a corresponding plurality of corrected photon counts (Figs. 1-2, page 6136 and page 6141).
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 21, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 22, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 23, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
Regarding claim 24, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 25, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 26, this claim recites substantially the same limitations that are performed by claim 16 above, and it is rejected for the same reasons.
 	Regarding claim 27, this claim recites substantially the same limitations that are performed by claim 17 above, and it is rejected for the same reasons.
 	Regarding claim 28, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 31, this claim recites substantially the same limitations that are performed by claim 11 above, and it is rejected for the same reasons.
 	Regarding claim 32, this claim recites substantially the same limitations that are performed by claim 11 above, and it is rejected for the same reasons.
 	Regarding claim 33, the method of claim 1, Touch in the combination further disclose wherein the training comprises training the ANN based on training pairs including a detected photon count and a corresponding actual photon count (abstract; page 6136, lines 1-2 and page 6141).
 	Regarding claim 34, the method of claim 1, Touch in the combination further disclose wherein 
 	the training comprises training the ANN using training circuitry, which includes an x-ray source module, an attenuator module, a photon generator module, a pulse (abstract; Fig. 2; page 6138, Section: 2.3. Distortion correction based on ANNs), and 
 	the pulse generator module is configured to receive energies and corresponding arrival times of photons from the photon generator module, and output a corresponding pulse height of each of the photons to the signal generator (abstract; Fig. 2; page 6138, Section: 2.3. Distortion correction based on ANNs).
 	Regarding claim 35, the method of claim 1, Jin in the combination further disclose wherein 
 	the training comprises training the ANN using parameters including spectrum thresholds and trigger thresholds (para 0009-0010), 
 	the spectrum thresholds are less than a maximum energy of an x-ray energy spectrum output from an x-ray source (para 0009-0010), and 
 	the trigger thresholds are greater than or equal to the maximum energy of the x-ray energy spectrum output from the x-ray source (para 0009-0010).

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Touch et al, "A neural network-based method for spectral distortion correction in photon counting x-ray CT" in view of Jin et al, US 2018/0192977 and further in view of Suzuki et al, US 7,545,965.
 	Regarding claim 10, the method according to claim 1, Touch and Jin in the combination do not explicitly disclose wherein the ANN corresponds to a multilayer perceptron, a residual neural network or an adversarial neural network as claimed.

 	Therefore, taking the combined disclosures of Touch, Jin, and Suzuki as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate …learning machines that can be applied to image processing, e.g., artificial neural networks, multi-class classifiers, and sophisticated filters that are trainable with image samples. The artificial neural networks include a multilayer perceptron… as taught by Suzuki into the inventions of Touch and Jin for the benefit of using the ANN for image learning (Suzuki: col. 9, Iine 59-col. 10, Iine 18).
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.
 	Regarding claim 30, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Touch et al, "A neural network-based method for spectral distortion correction in photon counting x-ray CT" in view of Jin et al, US 2018/0192977 and further in view of Liu et al, US 2016/0328643.
Regarding claim 19, the method of claim 11, Touch and Jin in the combination do not explicitly disclose wherein the ANN is trained based on at most five epochs as claimed.
 However, Liu discloses backpropagation performed once (i.e., one epoch) with further epochs to reduce error. This error may decrease even more with additional back-propagation epochs to further refine the sparse set of remaining non-zero weights (para 0051-0052).
Therefore, taking the combined disclosures of Touch, Jin, and Liu as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate backpropagation performed once (i.e., one epoch) with further epochs to reduce error. This error may decrease even more with additional back-propagation epochs to further refine the sparse set of remaining non-zero weights as taught by Liu into the inventions of Touch and Jin for the benefit of testing the approximation of the trained deep neural network using weight sparsification (Liu: para 0052).	
Regarding claim 29, this claim recites substantially the same limitations that are performed by claim 19 above, and it is rejected for the same reasons.

Response to Arguments
Applicant's arguments with respect to claims 1-35 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665